DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15 and 16 are objected to because of the following informalities:  
Claim 15 recites, “slewing of the body” with no previous mentioning of the body being able to rotate. Please clarify.
Applicant may wish to add “a” before “first” at line 2 of claim 16.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 16, 17 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lombardi (US 6,129,155).
Lombardi discloses and shows a working machine joystick assembly for controlling a working machine of the type having a body (not shown), a working arm (112) attached to the body, a working implement (110) attached to a distal end of the working arm, and a drive arrangement (not shown) for propelling the working machine, the joystick assembly comprising: 
a controller (606) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (502) in communication with the controller; and 

wherein the first electronic joystick comprises four axes of movement, and wherein the first electronic joystick is configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position (col. 3:53-57); 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators (Fig. 6); and 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick, 
wherein displacement of the first electronic joystick in the x-axis, y-axis and z-axis from a neutral position directly controls movement of the working implement in three-dimensional space with respect to the body of a working machine to provide a direction correlation between displacement of the first joystick and movement of the working implement in three-dimensional space.
Regarding claim 16, displacement of the first electronic joystick in a first tilt axis actuates curling and dumping of the working implement.
Regarding claim 17, displacement of the first electronic joystick from the neutral position is directly proportional to the rate of movement of the working arm (col 5:52-65).
Regarding claim 21, Lombardi discloses and shows a working machine comprising:
a body (106);

a working arm (112) connected to the body; 
a working implement (110) connected to a distal end of the working arm; and 
a working machine joystick  assembly comprising: 
a controller (606) configured and arranged to control a plurality of functions of a working machine; 
a first electronic joystick (502) in communication with the controller; and 
a plurality of actuators (116, 118) in communication with the controller, each actuator configured to actuate a function associated with a working arm of a working machine; 
wherein the first electronic joystick comprises four axes of movement selected from an x- axis (side to side), a y-axis (front to back), a z-axis (up and down), a twist axis (rotational), and two tilt axes, the first electronic joystick configured to transmit electronic signals to the controller in response to being displaced along an axis from a neutral position (see Fig. 5); 
wherein the controller is configured to receive the electronic signals from the first electronic joystick, and to transmit an electrical signal to one or more of the plurality of actuators to actuate said actuators; 
wherein the joystick assembly is configured such that the controller actuates a different actuator for controlling a different function associated with the working arm, dependent upon the axis of displacement of the first electronic joystick.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lombardi as applied to claim 14 in view of Ufheil (US 6,542,789).
Regarding claim 18, Lombardi does not specify a second electronic joystick.  Ufheil teaches a work machine having a first and second electronic joystick in communication with the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Lombardi work machine with a second joystick so as to be able to operate more functions.
Regarding claim 19, Ufheil discloses a joystick assembly wherein displacement of the second electronic joystick in the x-axis actuates steering of the working machine (provided the x-axis runs left and right of the work machine), and wherein displacement of the second electronic joystick in the y-axis actuates the drive arrangement to propel the working machine (provided the x-axis runs forward and aft of the work machine, col. 6:44-51).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lombardi as applied to claim 14 in view of Mohning et al. (US 2009/0198414).
Lombardi shows, in Fig. 5, more positions of the implement than does axes or positions of the joystick.  Lombardi does not specify the first electronic joystick having 5 or 6 axes of movement.  Mohning teaches a first electronic joystick comprises five axes of movement or comprises six axes of movement, and wherein the joystick is configured such that the controller actuates one or more of the actuators upon displacement of the first electronic joystick along each axis of movement.  
.
Allowable Subject Matter
Claims 2-4, 6 and 8-12 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claims 14-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BOBBY RUSHING, JR/            Primary Examiner, Art Unit 3658